                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


Michael K. Luna,                                      Case No. 3:18CV1683

               Plaintiff,

         v.
                                                      ORDER
Todd Corbin,

               Defendant.



       Defendant Todd Corbin notified this Court that his Notice of Removal from state court was

a nullity when he filed it. Plaintiff filed a Notice of Voluntary Dismissal in state court on July 20,

2018 at 9:39 a.m. That same day, three hours later at 12:14 p.m., unaware of the dismissal,

Defendant filed a Notice of Removal of the case to federal court. Because the case was already

dismissed when the Notice of Removal was filed, there was no active case to remove to this Court.

       It is, therefore, ORDERED THAT this case be, and the same hereby is, dismissed.

       So ordered.


                                                      /s/ James G. Carr
                                                      Sr. U.S. District Judge
